Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 11/30/2022 have been entered. Claims 1-9, 12-14 and 19-21 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (TW 201641612, English equivalent US 2018/0057690, ‘690 hereafter, is cited in this office action) in view of Ezoe et al (US 2015/0277002, ‘002 hereafter).  
Regarding claims 1-8 and 12, ‘690 discloses a composition and  a film made from the same ([0015]-[0059], Fig 1), comprising a coloring materials including two or more chromatic colorants or organic black colorant that allows transmission of infrared light and shields visible light ([0021], [0024]-[0033], [0071], [0072], [0312], [0365], Examples); an infrared absorber including a pyrrolopyrrole compound, cyanine compound, or a squarylium compound ([0022], [0030]-[0040], [0074]-[0079], [0174]-[0303]), having absorption maximum wavelength range of 800 to 1300 nm ([0076); and a curable compound (0042], [0479]-[0527]); wherein the content of near infrared absorbing colorant and content of blue colorant satisfying instantly claimed ranges as in present claims 7 and 8 (Examples as in Table 14). ‘690 also discloses that the coloring composition may further include other components such as filler ([0664]), but does not specifically name a filler being titanium dioxide particles as recited in the present claim 1. However, in the same field of endeavor, ’002 discloses a curable composition comprising a color material and a curable  compound, wherein a metal dioxide preferably a titanium dioxide having particle size in a range of 1 to 100 nm is used to adjust refractive index to render the composition having refractive index higher than 1.85 ([0018], [0020], [0044], [0085]-[0100]). In light of these teachings, one of ordinary skill in the art would have been motivated to use the titanium dioxide as taught by ‘002, to adjust the refractive index in order to render the composition having desired high refractive index. ‘002 also teaches that the content of the titanium dioxide can be  adjusted in a broad range of 10 to 90 % by mass to render the composition having desired refractive index  ([0100]), thus the content of titanium dioxide is a result effective variable in terms of refractive index. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to adjust content of titanium dioxide particles within the scope of the present claims so as to produce desired balance of color and refractive index. 
 ‘690 discloses that ratio A/B of a minimum value A of an absorbance of the composition in a visible wavelength range to a maximum value B of an absorbance of the composition in an infrared wavelength range from 900 nm to 1300 nm is 4.5 or higher ([0314]), but does not expressly set forth that the ratio A/B and refractive index as recited in the present claims 1-4, however, as set forth above, ‘690 discloses a composition having color material blocking visible light, a near infrared absorbing colorant and a curable resin being substantially identical to the composition used in the present application (See Examples of ‘690 and present specification), it is reasonable to expect that the A/B ratio and refractive index of ‘690 also satisfying instantly claimed ranges, in absence of an objective showing to the contrary (See MPEP 2112). 
Regarding claims 13-14 and 19-20, modified ‘690 teaches all the limitations of claim 1, ‘690 also discloses a solid image pickup device or an infrared sensor comprising the film formed from the composition ([0055]-[0058]). 
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (TW 201641612, English equivalent US 2018/0057690, ‘690 hereafter, is cited in this office action) in view of Ezoe et al (US 2015/0277002, ‘002 hereafter) as applied to claim 1 above, further  in view of Toshimitsu et al (US 2010/0243970, ‘970 hereafter).
Regarding claims 9 and 21, modified ‘690 teaches all the limitations of claim 1, but the references do not disclose that the curable compound includes a compound having a fluorene skeleton or a triazine skeleton. However, in the same field of endeavor, ‘970 discloses an infrared filter formed from a composition comprising a color material and a curable compound  ([0042]-[0043], [0066]-[0121]), wherein a curable compound having fluorene skeleton and a curable compound having triazine skeleton can be used to make a composition having proper polymerization rate and crosslinking to render the cured layer having better performance ([0082, [0083], [0212]). In light of these teachings, one of ordinary skill in the art would have been motivated to use a curable compound having fluorene and triazine skeletons to render the composition having better performance. 

Response to Arguments
Applicant's arguments filed on 11/30/2022 have been fully considered but they are moot in view of the new ground of rejection in light of Applicant’s amendment. Arguments which are still deemed relevant are addressed below. Since claim 14 depends from claim 1, the claim has been brought back to be considered. Claims 15 -18 stand withdrawn from consideration in this office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782